Exhibit 10.3
 
ELIGIBLE LENDER TRUST AGREEMENT
between
NELNET SUPERCONDUIT FUNDING, LLC,
as the Funding Note Issuer
and
ZIONS FIRST NATIONAL BANK,
not in its individual capacity but solely as the
Eligible Lender Trustee
Dated as of May 13, 2009
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I DEFINITIONS AND USAGE
    1  
 
       
ARTICLE II APPOINTMENT OF ELIGIBLE LENDER TRUSTEE
    1  
 
       
Section 2.01. Appointment of Eligible Lender Trustee
    1  
 
       
Section 2.02. Declaration of Trust
    2  
 
       
Section 2.03. Title to Financed Student Loans
    2  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE FUNDING NOTE ISSUER
    2  
 
       
ARTICLE IV AUTHORITY AND DUTIES OF ELIGIBLE LENDER TRUSTEE
    3  
 
       
Section 4.01. General Authority
    3  
 
       
Section 4.02. General Duties
    3  
 
       
Section 4.03. No Duties Except as Specified in this Agreement
    3  
 
       
Section 4.04. No Action Except Under Specified Documents
    3  
 
       
Section 4.05. Restrictions
    3  
 
       
ARTICLE V CONCERNING THE ELIGIBLE LENDER TRUSTEE
    3  
 
       
Section 5.01. Acceptance of Trust and Duties
    3  
 
       
Section 5.02. Representations and Warranties
    4  
 
       
Section 5.03. Not Acting in Individual Capacity
    5  
 
       
Section 5.04. Eligible Lender Trustee Not Liable for the Financed Student Loans
    5  
 
       
ARTICLE VI COMPENSATION AND INDEMNIFICATION OF ELIGIBLE LENDER TRUSTEE
    5  
 
       
Section 6.01. Fees
    5  
 
       
Section 6.02. Indemnity
    5  
 
       
Section 6.03. Survival
    6  
 
       
ARTICLE VII TERMINATION OF FUNDING NOTE ISSUER ELIGIBLE LENDER TRUST AGREEMENT
    6  
 
       
ARTICLE VIII SUCCESSOR ELIGIBLE LENDER TRUSTEES
    6  
 
       
Section 8.01. Eligibility Requirements for Eligible Lender Trustee
    6  
 
       
Section 8.02. Resignation or Removal of Eligible Lender Trustee
    6  
 
       
Section 8.03. Successor Eligible Lender Trustee
    7  
 
       
Section 8.04. Merger or Consolidation of Eligible Lender Trustee
    7  
 
       
ARTICLE IX MISCELLANEOUS
    7  
 
       
Section 9.01. Amendments and Waivers
    7  
 
       
Section 9.02. Notices
    7  

 

i



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 9.03. No Waivers; Remedies
    8  
 
       
Section 9.04. Successors and Assigns
    8  
 
       
Section 9.05. Governing Law
    8  
 
       
Section 9.06. Severability
    8  
 
       
Section 9.07. Waiver of Jury Trial
    8  
 
       
Section 9.08. Bankruptcy Non-Petition and Limited Recourse
    8  
 
       
Section 9.09. Execution in Counterparts
    9  
 
       
Section 9.10. Entire Agreement
    9  
 
       
Section 9.11. Limitation of Liability
    9  
 
       
Section 9.12. Section Titles
    9  
 
       
Section 9.13. Limitations on Rights of Others
    9  
 
       
Section 9.14. Acknowledgement and Agreement
    9  
 
       
Section 9.15. Force Majeure
    10  
 
       
Section 9.16. Survival
    10  
 
       

 

ii



--------------------------------------------------------------------------------



 



ELIGIBLE LENDER TRUST AGREEMENT
ELIGIBLE LENDER TRUST AGREEMENT (the “Agreement”), dated as of May 13, 2009
between NELNET SUPER CONDUIT FUNDING, LLC, a Delaware limited liability company
(the “Funding Note Issuer”), and ZIONS FIRST NATIONAL BANK, a national banking
association, not in its individual capacity but solely as eligible lender
trustee on behalf and for the benefit of the Funding Note Issuer (the “Eligible
Lender Trustee”).
WHEREAS, the Funding Note Issuer is a limited liability company established for
the purpose of purchasing certain Eligible Loans from National Education Loan
Network, Inc. or its subsidiaries or affiliates and will fund such purchases in
part through the issuance and sale of a Funding Note to the Conduit Lender;
WHEREAS, on the date hereof, the Funding Note Issuer will enter into (i) a
Student Loan Purchase Agreement with National Education Loan Network, Inc., a
Nevada corporation (the “Seller”), (ii) various Servicing Agreements with the
applicable Servicers, and (iii) the Funding Note Purchase Agreement (as defined
below), for the purpose of effecting the purchase, servicing and pledge, as
applicable, of certain Eligible Loans (the “Financed Student Loans”);
WHEREAS, the Funding Note Issuer desires that the Financed Student Loans be held
by an “eligible lender” within the meaning of Section 435(d) of the Higher
Education Act; and
WHEREAS, the Eligible Lender Trustee is an “eligible lender” within the meaning
of Section 435(d) of the Higher Education Act and is willing to hold legal title
to such Financed Student Loans on behalf and for the benefit of the Funding Note
Issuer (which is not an “eligible lender”) according to the terms and conditions
set forth herein.
NOW, THEREFORE, for and in consideration of the promises and of the mutual
covenants contained herein, and for other valuable consideration, the receipt of
which is hereby acknowledged, the Funding Note Issuer and the Eligible Lender
Trustee hereby agree as follows:
ARTICLE I
DEFINITIONS AND USAGE
Except as otherwise specified herein or as the context may otherwise require,
capitalized terms used but not otherwise defined herein are defined in the
Funding Note Purchase Agreement, dated as of May 13, 2009, among the Funding
Note Issuer, the Eligible Lender Trustee, Straight-A Funding, LLC, as Conduit
Lender, The Bank of New York Mellon, as Conduit Administrator, Securities
Intermediary and Conduit Lender Eligible Lender Trustee, National Education Loan
Network, Inc., as SPV Administrator, Nelnet, Inc., as Sponsor, BMO Capital
Markets Corp., as Manager, and National Education Loan Network, Inc., as Master
Servicer (as amended, restated, supplemented or otherwise modified from time to
time, the “Funding Note Purchase Agreement”), which also contains rules as to
usage that shall be applicable herein.
ARTICLE II
APPOINTMENT OF ELIGIBLE LENDER TRUSTEE
Section 2.01. Appointment of Eligible Lender Trustee. The Funding Note Issuer
hereby appoints the Eligible Lender Trustee, effective as of the date hereof, as
trustee, to have all the rights, powers and duties set forth herein, including,
without limitation:
(i) to hold legal title to the Financed Student Loans on behalf of and for the
benefit of the Funding Note Issuer;

 

1



--------------------------------------------------------------------------------



 



(ii) to the extent it is a party thereto, enter into and perform its obligations
as the Eligible Lender Trustee under the Funding Note Purchase Agreement, the
Student Loan Purchase Agreement, all Servicing Agreements, the Department Put
Agreement and this Agreement; and
(iii) to engage in those activities, including entering into agreements, that
are necessary, suitable or convenient to accomplish the foregoing or are
incidental thereto or connected therewith.
Section 2.02. Declaration of Trust. The Eligible Lender Trustee hereby declares
that it will hold the Financed Student Loans in trust upon and subject to the
conditions set forth herein for the use and benefit of the Funding Note Issuer,
subject to the obligations of the Eligible Lender Trustee under the Funding Note
Purchase Agreement, the Student Loan Purchase Agreement, the Department Put
Agreement and any Servicing Agreement to which it is a party. Effective as of
the date hereof, the Eligible Lender Trustee shall have all rights, powers and
duties set forth herein with respect to accomplishing the purposes of this
Agreement.
Section 2.03. Title to Financed Student Loans. Legal title to all of the
Financed Student Loans shall be vested at all times during the term of this
Agreement in the Eligible Lender Trustee on behalf and for the benefit of the
Funding Note Issuer.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE FUNDING NOTE ISSUER
The Funding Note Issuer hereby represents and warrants to the Eligible Lender
Trustee that:
(i) It is duly organized and validly existing as a Delaware limited liability
company in good standing under the laws of the State of Delaware, with power and
authority to own its properties and to conduct its business as such properties
are currently owned and such business is presently conducted.
(ii) It has all necessary power and authority to execute and deliver this
Agreement and to carry out its terms; and the execution, delivery and
performance of this Agreement has been duly authorized by the Funding Note
Issuer by all necessary action.
(iii) This Agreement constitutes a legal, valid and binding obligation of the
Funding Note Issuer enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization and similar laws relating to
creditors’ rights generally and subject to general principles of equity.
(iv) The consummation of the transactions contemplated by this Agreement and the
fulfillment of the terms hereof do not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time or both) a default under, the certificate of formation or limited
liability company operating agreement, in effect as of the date hereof, of the
Funding Note Issuer, or any indenture, agreement or other instrument to which
the Funding Note Issuer is a party or by which it is bound; nor result in the
creation or imposition of any Adverse Claim upon any of its properties pursuant
to the terms of any such indenture, agreement or other instrument (other than as
contemplated by the Transaction Documents); nor violate any law or any order,
rule or regulation applicable to the Funding Note Issuer of any court or of any
federal or state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Funding Note Issuer or its
properties.

 

2



--------------------------------------------------------------------------------



 



ARTICLE IV
AUTHORITY AND DUTIES OF ELIGIBLE LENDER TRUSTEE
Section 4.01. General Authority. The Eligible Lender Trustee is authorized and
directed to execute and deliver the Funding Note Purchase Agreement, the Student
Loan Purchase Agreement, all Servicing Agreements to which it is a party and
this Agreement and each certificate or other document attached as an exhibit to
or contemplated by such agreements, in each case, in such form as the Funding
Note Issuer shall approve as evidenced conclusively by the Eligible Lender
Trustee’s execution thereof. The Eligible Lender Trustee is also authorized and
directed on behalf and for the benefit of the Funding Note Issuer to acquire and
hold legal title to the Financed Student Loans and to take all actions required
of the Eligible Lender Trustee pursuant to the Funding Note Purchase Agreement,
the Student Loan Purchase Agreement, all Servicing Agreements to which it is a
party, the Department Put Agreement and this Agreement including, but not
limited to, applying to the Department on behalf of itself and the Funding Note
Issuer for a lender identification number with respect to the Financed Student
Loans.
Section 4.02. General Duties. It shall be the duty of the Eligible Lender
Trustee to discharge (or cause to be discharged) all its responsibilities as the
Eligible Lender Trustee pursuant to the terms of the Funding Note Purchase
Agreement, the Student Loan Purchase Agreement, all Servicing Agreements to
which it is a party, the Department Put Agreement, this Agreement and any other
Transaction Documents to which the Eligible Lender Trustee is a party.
Section 4.03. No Duties Except as Specified in this Agreement. The Eligible
Lender Trustee shall not have any duty or obligation to manage, make any payment
with respect to, register, record, sell, service, dispose of or otherwise deal
with the Financed Student Loans, or to otherwise take or refrain from taking any
action under, or in connection with, any document contemplated hereby to which
the Eligible Lender Trustee is a party, except as expressly provided by the
terms of the Funding Note Purchase Agreement, the Student Loan Purchase
Agreement, any Servicing Agreement to which it is a party, the Department Put
Agreement or this Agreement; and no implied duties or obligations shall be read
into the Funding Note Purchase Agreement, the Student Loan Purchase Agreement,
any Servicing Agreement to which it is a party, the Department Put Agreement or
this Agreement against the Eligible Lender Trustee.
Section 4.04. No Action Except Under Specified Documents. The Eligible Lender
Trustee shall not otherwise deal with the Financed Student Loans except in
accordance with the powers granted to and the authority conferred upon the
Eligible Lender Trustee pursuant to the Funding Note Purchase Agreement, the
Student Loan Purchase Agreement, any Servicing Agreement to which it is a party,
the Department Put Agreement, this Agreement and any other Transaction Documents
to which the Eligible Lender Trustee is a party.
Section 4.05. Restrictions. The Eligible Lender Trustee shall not take any
action that is inconsistent with the purposes of the Funding Note Issuer set
forth in the Transaction Documents and the Department Put Agreement.
ARTICLE V
CONCERNING THE ELIGIBLE LENDER TRUSTEE
Section 5.01. Acceptance of Trust and Duties. The Eligible Lender Trustee
accepts the trust hereby created and agrees to perform its duties hereunder with
respect to such trust but only upon the terms of this Agreement. The Eligible
Lender Trustee shall not be answerable or accountable hereunder or under the
Funding Note Purchase Agreement, the Student Loan Purchase Agreement, the
Department Put Agreement or any Servicing Agreement to which it is a party under
any circumstances, except (i) for its own willful misconduct or negligence or
(ii) in the case of the inaccuracy of any representation or warranty contained
in Section 5.02 below expressly made by the Eligible Lender Trustee. In
particular, but not by way of limitation (and subject to the exceptions set
forth in the preceding sentence):
(i) The Eligible Lender Trustee shall not be liable for any error of judgment
made by a responsible officer, director, employee, affiliate, agent or attorney
of the Eligible Lender Trustee.

 

3



--------------------------------------------------------------------------------



 



(ii) No provision of the Funding Note Purchase Agreement, the Student Loan
Purchase Agreement, any Servicing Agreement to which it is a party, the
Department Put Agreement or this Agreement shall require the Eligible Lender
Trustee to expend or risk funds or otherwise incur any financial liability in
the performance of any of its rights or powers hereunder or under the Funding
Note Purchase Agreement, the Student Loan Purchase Agreement, the Department Put
Agreement or any Servicing Agreement to which it is a party, if the Eligible
Lender Trustee shall have reasonable grounds for believing that repayment of
such funds or adequate indemnity against such risk or liability is not
reasonably assured or provided to it.
(iii) The Eligible Lender Trustee shall not be responsible for or in respect of
the validity or sufficiency of this Agreement or for the due execution hereof by
the Funding Note Issuer or for the form, character, genuineness, sufficiency,
value or validity of any of the Financed Student Loans or for or in respect of
the validity or sufficiency of the Funding Note Purchase Agreement, the Student
Loan Purchase Agreement, the Department Put Agreement or any Servicing Agreement
to which it is a party.
(iv) In no event shall the Eligible Lender Trustee or its affiliates, directors,
officers, agents, attorneys or employees be responsible or liable for special,
indirect or consequential loss or damage of any kind whatsoever irrespective of
whether the Eligible Lender Trustee has been advised of the likelihood of such
loss or damage and regardless of the form of action.
(v) The Eligible Lender Trustee may execute any of the trusts or powers hereof
and perform any of its duties by or through attorneys, agents, receivers or
employees, and shall be entitled to advice of counsel concerning all matters,
and may in all cases pay such reasonable compensation to any attorney, agent,
receiver or employee retained or employed by it in connection herewith (such
compensation to be reimbursed pursuant to Section 6.01). The Eligible Lender
Trustee may act upon the opinion or advice of any attorney or accountant
selected by it in the exercise of reasonable care or, if selected or retained by
the Funding Note Issuer, approved by the Eligible Lender Trustee in the exercise
of such care. The Eligible Lender Trustee shall not be responsible for any loss
or damage resulting from any action or non-action based on its good faith
reliance upon such opinion or advice.
(vi) The Eligible Lender Trustee shall not be responsible for any recital herein
or for the recording or re-recording, filing, re-filing of any document or any
supplement or amendment thereto, or the filing of financing statements, or for
the validity of the execution by the Funding Note Issuer of this Agreement or
any other Transaction Document to which it is a party, or of any supplemental
agreements or instruments of further assurance, or for the value or title of the
Financed Student Loans or otherwise as to the maintenance of the security
hereof.
Section 5.02. Representations and Warranties. The Eligible Lender Trustee hereby
represents and warrants to the Funding Note Issuer that:
(i) It is duly organized and validly existing in good standing under the laws of
its governing jurisdiction and has an office located within the State of Utah,
at which it will act as eligible lender trustee for the Funding Note Issuer. It
has all requisite power and authority to execute, deliver and perform its
obligations under the Funding Note Purchase Agreement, the Student Loan Purchase
Agreement, all Servicing Agreements to which it is a party, the Department Put
Agreement and this Agreement.
(ii) It has taken or will take, prior to the related effective date thereof, all
action necessary to authorize the execution and delivery by it of the Funding
Note Purchase Agreement, the Student Loan Purchase Agreement, all Servicing
Agreements to which it is a party and this Agreement, and the Funding Note
Purchase Agreement, the Student Loan Purchase Agreement, all Servicing
Agreements to which it is a party and this Agreement have been executed and
delivered by one of its officers who is duly authorized to execute and deliver
the same on its behalf.

 

4



--------------------------------------------------------------------------------



 



(iii) Neither the execution nor the delivery by it of the Funding Note Purchase
Agreement, the Student Loan Purchase Agreement, any Servicing Agreement to which
it is a party or this Agreement, nor the consummation by it of the transactions
contemplated thereby or hereby nor compliance by it with any of the terms or
provisions thereof or hereof will contravene any federal or New York state law,
governmental rule or regulation governing the banking or trust powers of the
Eligible Lender Trustee or any judgment or order binding on it, or constitute
any default under its charter documents or by-laws or any indenture, mortgage,
contract, agreement or instrument to which it is a party or by which any of its
properties may be bound.
(iv) It is and will maintain its status as an “eligible lender” (as such term is
defined in Section 435(d) of the Higher Education Act) for purposes of holding
legal title to the Financed Student Loans and will apply to the Department for a
lender identification number with respect to the Financed Student Loans as
contemplated by the Funding Note Purchase Agreement, the Student Loan Purchase
Agreement, all Servicing Agreements, the Department Put Agreement and this
Agreement.
Section 5.03. Not Acting in Individual Capacity. Except as provided in this
Article V, in accepting the trust hereby created, Zions First National Bank acts
solely as Eligible Lender Trustee hereunder on behalf and for the benefit of the
Funding Note Issuer and not in its individual capacity.
Section 5.04. Eligible Lender Trustee Not Liable for the Financed Student Loans.
The Eligible Lender Trustee makes no representations as to the validity or
sufficiency of the Funding Note Purchase Agreement, the Student Loan Purchase
Agreement, any Servicing Agreement to which it is a party, the Department Put
Agreement, this Agreement or of any Financed Student Loan or related documents.
The Eligible Lender Trustee shall at no time have any responsibility for or with
respect to the sufficiency of the Financed Student Loans; the validity or
completeness of the assignment to the Eligible Lender Trustee of legal title to
any Financed Student Loan on behalf and for the benefit of the Funding Note
Issuer; the performance or enforcement (except as expressly set forth in the
Funding Note Purchase Agreement, the Student Loan Purchase Agreement, the
Department Put Agreement or any Servicing Agreement to which it is a party) of
any Financed Student Loan; the compliance by the Funding Note Issuer or any
Servicer with any warranty or representation made under any Transaction Document
or in any related document or the accuracy of any such warranty or
representation or any action or inaction of the SPV Administrator, the Conduit
Administrator, the Manager, the Sponsor or any Servicer taken in the name of the
Eligible Lender Trustee.
ARTICLE VI
COMPENSATION AND INDEMNIFICATION OF ELIGIBLE LENDER TRUSTEE
Section 6.01. Fees. The Eligible Lender Trustee shall receive as compensation
for its services hereunder such fees as have been separately agreed upon before
the date hereof between the Funding Note Issuer (or any affiliate thereof) and
the Eligible Lender Trustee, and the Eligible Lender Trustee shall be entitled
to be reimbursed by the Funding Note Issuer, to the extent provided in such
separate agreement, for its other reasonable expenses hereunder, including, but
not limited to, reimbursement of the fees and expenses of its counsel.
Section 6.02. Indemnity. The Funding Note Issuer shall, and shall cause the SPV
Administrator to, and by its execution hereof, the SPV Administrator hereby
agrees to, indemnify the Eligible Lender Trustee in its individual capacity and
any of its officers, directors, employees and agents as and to the extent
provided for in Sections 7.01 and 7.02 of the Funding Note Purchase Agreement.

 

5



--------------------------------------------------------------------------------



 



Section 6.03. Survival. The provisions of this Article VI shall be continuing
and shall survive the termination of this Agreement or the resignation or
removal of the Eligible Lender Trustee.
ARTICLE VII
TERMINATION OF FUNDING NOTE ISSUER ELIGIBLE LENDER TRUST AGREEMENT
This Agreement (other than Article VI) and the trust created hereby shall
terminate and be of no further force or effect upon the earlier of (i) the
payment in full of the principal of and interest on the Funding Notes and the
termination of the Funding Notes under the Funding Note Purchase Agreement and
(ii) the expiration of 21 years from the death of the last survivor of the
descendants of Joseph P. Kennedy, the late Ambassador of the United States to
the Court of St. James’s, living on the date hereof.
ARTICLE VIII
SUCCESSOR ELIGIBLE LENDER TRUSTEES
Section 8.01. Eligibility Requirements for Eligible Lender Trustee. The Eligible
Lender Trustee shall at all times be a corporation or banking association
(i) qualifying as an “eligible lender” as such term is defined in Section 435(d)
of the Higher Education Act for purposes of holding legal title to the Financed
Student Loans on behalf and for the benefit of the Funding Note Issuer, with a
valid lender identification number with respect to the Financed Student Loans
from the Department; and (ii) being authorized to exercise corporate trust
powers and hold legal title to the Financed Student Loans. In case at any time
the Eligible Lender Trustee shall cease to be eligible in accordance with the
provisions of this Section, the Eligible Lender Trustee shall resign immediately
in the manner and with the effect specified in Section 8.02.
Section 8.02. Resignation or Removal of Eligible Lender Trustee. The Eligible
Lender Trustee may at any time resign and be discharged from the trust hereby
created by giving written notice thereof to the Funding Note Issuer. Upon
receiving such notice of resignation, the Funding Note Issuer shall promptly
appoint, with the consent of the Manager on behalf of the Conduit Lender (which
consent shall not be unreasonably withheld, conditioned or delayed), a successor
Eligible Lender Trustee meeting the eligibility requirements of Section 8.01 by
written instrument, in duplicate, one copy of which instrument shall be
delivered to the resigning Eligible Lender Trustee and one copy to the successor
Eligible Lender Trustee. If no successor Eligible Lender Trustee shall have been
so appointed and have accepted appointment within 30 days after the giving of
such notice of resignation, the resigning Eligible Lender Trustee may petition
any court of competent jurisdiction for the appointment of a successor Eligible
Lender Trustee; provided, however, that such right to appoint or to petition for
the appointment of any such successor shall in no event relieve the resigning
Eligible Lender Trustee from any obligations otherwise imposed on it under the
Funding Note Purchase Agreement, the Student Loan Purchase Agreement, any
Servicing Agreement to which it is a party, the Department Put Agreement or this
Agreement until such successor has in fact assumed such appointment.
If at any time the Eligible Lender Trustee shall cease to be or shall be likely
to cease to be eligible in accordance with the provisions of Section 8.01 and
shall fail to resign after written request therefor by the Funding Note Issuer,
then the Funding Note Issuer may remove the Eligible Lender Trustee. If the
Funding Note Issuer shall remove the Eligible Lender Trustee under the authority
of the immediately preceding sentence, the Funding Note Issuer shall promptly
appoint a successor Eligible Lender Trustee by written instrument, in duplicate,
one copy of which instrument shall be delivered to the outgoing Eligible Lender
Trustee so removed and one copy to the successor Eligible Lender Trustee
together with payment of all fees owed to the outgoing Eligible Lender Trustee.
Any resignation or removal of the Eligible Lender Trustee and appointment of a
successor Eligible Lender Trustee pursuant to any of the provisions of this
Section shall not become effective until acceptance of appointment by the
successor Eligible Lender Trustee pursuant to Section 8.03 and payment of all
fees and expenses owed to the outgoing Eligible Lender Trustee.

 

6



--------------------------------------------------------------------------------



 



Section 8.03. Successor Eligible Lender Trustee. Any successor Eligible Lender
Trustee appointed pursuant to Section 8.02 shall execute, acknowledge and
deliver to the Funding Note Issuer and to its predecessor Eligible Lender
Trustee an instrument accepting such appointment under this Agreement, and
thereupon the resignation or removal of the predecessor Eligible Lender Trustee
shall become effective and such successor Eligible Lender Trustee, without any
further act, deed or conveyance, shall become fully vested with all the rights,
powers, duties and obligations of its predecessor under this Agreement, with
like effect as if originally named as Eligible Lender Trustee. The predecessor
Eligible Lender Trustee shall upon payment of its fees and expenses deliver to
the successor Eligible Lender Trustee all documents, statements, moneys and
properties held by it in trust under this Agreement and shall assign, if
permissible, to the successor Eligible Lender Trustee any lender identification
number obtained from the Department with respect to the Financed Student Loans
to the extent such number is used by the Eligible Lender Trustee solely with
respect to such Financed Student Loans; and the Funding Note Issuer and the
predecessor Eligible Lender Trustee, at the sole cost and expense of the Funding
Note Issuer, shall execute and deliver such instruments (in form and substance
reasonable satisfactory to the Eligible Lender Trustee) and do such other things
as may reasonably be required for fully and certainly vesting and confirming in
the successor Eligible Lender Trustee all such rights, powers, duties and
obligations.
No successor Eligible Lender Trustee shall accept such appointment as provided
in this Section unless at the time of such acceptance such successor Eligible
Lender Trustee shall be eligible pursuant to Section 8.01.
Section 8.04. Merger or Consolidation of Eligible Lender Trustee. Any
corporation or banking association into which the Eligible Lender Trustee may be
merged or converted or with which it may be consolidated, or any corporation or
banking association resulting from any merger, conversion or consolidation to
which the Eligible Lender Trustee shall be a party, or any corporation or
banking association succeeding to all or substantially all the corporate trust
business of the Eligible Lender Trustee, shall, without the execution or filing
of any instrument or any further act on the part of any of the parties hereto,
anything herein to the contrary notwithstanding, be the successor of the
Eligible Lender Trustee hereunder; provided, that such corporation or banking
association shall be eligible pursuant to Section 8.01.
ARTICLE IX
MISCELLANEOUS
Section 9.01. Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and,
in the case of an amendment, is signed by all the parties hereto and, in the
case of a waiver, is signed by the party granting the waiver and then such
waiver shall be effective only in the specific instance and for the specific
purpose for which given; provided that no amendment to this Agreement shall be
effective unless each Rating Agency shall have been provided with at least ten
(10) days prior notice and S&P shall not have notified the Manager or the SPV
Administrator that such amendment would result in a reduction, qualification or
withdrawal of the then-current rating of the Funding Note. To the extent the
consent of any of the parties hereto is required under this Agreement, the
determination as to whether to grant or withhold such consent shall be made by
such party in its sole discretion without any implied duty toward any other
Person, except as otherwise expressly provided herein or therein.
Section 9.02. Notices. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
communication by facsimile copy or other electronic means) and mailed, delivered
by nationally recognized overnight courier service, transmitted or delivered by
hand, as to each party hereto, at its address set forth on the signature pages
hereto or as specified in the Funding Note Purchase Agreement or at such other
address as shall be designated by such party in a written notice to the other
parties hereto. Each such notice, request or other communication shall be
effective (i) if given by facsimile, when such facsimile is transmitted to the
specified facsimile number and an appropriate confirmation is received, (ii) if
given by e-mail (to the extent an e-mail address has been provided), when sent
to the specified e-mail address and an appropriate confirmation is received,
(iii) if given by mail, five days after being deposited in the United States
mails, first class postage prepaid, (iv) if given by recognized courier
guaranteeing overnight delivery, the Business Day following such day after such
communication is delivered to such courier or (v) if given by any other means,
when delivered at the address specified in this Section.

 

7



--------------------------------------------------------------------------------



 



Section 9.03. No Waivers; Remedies. No failure or delay by any party hereto in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
Section 9.04. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, except that no party may assign or otherwise
transfer any of its rights or obligations under this Agreement without the prior
written consent of each other party, except as otherwise permitted by this
Agreement and any such purported assignment without such consent shall be void.
Section 9.05. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING REGARD TO CONFLICTS OF LAWS
PRINCIPALS OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).
Section 9.06. Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.
Section 9.07. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG ANY OF THEM ARISING OUT OF, CONNECTED WITH,
RELATING TO OR INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN CONNECTION WITH
THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS.
Section 9.08. Bankruptcy Non-Petition and Limited Recourse. The Eligible Lender
Trustee (not in its individual capacity but solely as Eligible Lender Trustee),
by entering into this Agreement, hereby covenants and agrees that it will not,
prior to the date which is one year and one day (or, if longer, any applicable
preference period plus one day) after payment in full of the Funding Notes,
institute against, or join any other Person in instituting against, the Funding
Note Issuer, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding, or any similar proceeding under any federal or state
bankruptcy or similar law; provided that nothing in this provision shall
preclude or be deemed to stop any party hereto (a) from taking any action prior
to the expiration of the aforementioned one year and one day period in (i) any
case or proceeding voluntarily filed or commenced by the Funding Note Issuer or
(ii) any involuntary insolvency proceeding filed or commenced against the
Funding Note Issuer by a Person other than any other party hereto or (b) from
commencing against the Funding Note Issuer or the Pledged Collateral any legal
action which is not a bankruptcy, reorganization, arrangement, insolvency or a
liquidation proceeding. The obligations of the Funding Note Issuer are limited
recourse obligations payable solely from the Pledged Collateral and, following
realization of the Pledged Collateral and its application in accordance with the
terms of the Funding Note Purchase Agreement, any outstanding obligations of the
Funding Note Issuer shall be extinguished and shall not thereafter revive. In
addition, no recourse shall be had for any amounts payable or any other
obligations arising under the Transaction Documents against any officer, member,
director, employee, partner or security holder of the Funding Note Issuer or any
of their successors or assigns. The foregoing shall not limit the rights of the
Eligible Lender Trustee to file any claim in, or otherwise take any action with
respect to, any insolvency proceeding instituted against the Funding Note Issuer
by a Person other than the Eligible Lender Trustee.

 

8



--------------------------------------------------------------------------------



 



Section 9.09. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement. Delivery
by facsimile or electronic mail of an executed signature page of this Agreement
shall be effective as delivery of an executed counterpart hereof.
Section 9.10. Entire Agreement. This Agreement, including all Exhibits,
Schedules and Appendices and other documents attached hereto or incorporated by
reference herein, together with the other Transaction Documents, constitutes the
entire agreement of the parties with respect to the subject matter hereof and
supersedes all other negotiations, understandings and representations, oral or
written with respect to the subject matter hereof.
Section 9.11. Limitation of Liability. No claim may be made by any party hereto
or any other Person against any other party hereto or their affiliates,
directors, officers, employees, attorneys or agents for any special,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement or any act, omission or event occurring in
connection therewith; and each party hereto hereby waives, releases and agrees
not to sue upon any claim for any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.
Section 9.12. Section Titles. The section titles contained in this Agreement
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties.
Section 9.13. Limitations on Rights of Others. Except as provided in
Section 9.14 hereof, the provisions of this Agreement are solely for the benefit
of the Funding Note Issuer and the Eligible Lender Trustee and nothing in this
Agreement, whether express or implied, shall be construed to give to any other
Person any legal or equitable right, remedy or claim in the Pledged Collateral
or under or in respect of this Agreement or any covenants, conditions or
provisions contained herein.
Section 9.14. Acknowledgement and Agreement. By execution of this Agreement,
each party hereto expressly acknowledges and agrees that all of the Funding Note
Issuer’s (and the Eligible Lender Trustee’s) right, title, and interests in, to,
and under this Agreement shall be assigned by the Funding Note Issuer (or the
Eligible Lender Trustee on its behalf) for collateral purposes to the Conduit
Lender and the Conduit Lender Eligible Lender Trustee pursuant to the Funding
Note Purchase Agreement, and such party consents to such assignment. Further,
each of the parties hereto acknowledges and agrees that the Conduit Lender, the
Conduit Lender Eligible Lender Trustee and the Affected Parties are express
third party beneficiaries of the rights of the Funding Note Issuer and the
Eligible Lender Trustee arising hereunder. The Eligible Lender Trustee
acknowledges that after an Event of Default and during the continuation thereof,
the Conduit Lender and the Conduit Lender Eligible Lender Trustee shall have the
right to enforce the Funding Note Issuer’s rights and remedies under this
Agreement, including, without limitation, the right at any time to enforce this
Agreement and the obligations of the Eligible Lender Trustee hereunder;
provided, however, that neither the Conduit Lender nor the Conduit Lender
Eligible Lender Trustee shall be obligated to perform any of the obligations of
the Funding Note Issuer or the Eligible Lender Trustee under this Agreement. The
Eligible Lender Trustee acknowledges that the rights of the Funding Note Issuer,
the Conduit Lender, the Conduit Lender Eligible Lender Trustee and any Affected
Party with respect to the rights and remedies in connection with any breach of
any representation, warranty or covenant made by the Eligible Lender Trustee
under this Agreement shall be continuing and shall survive any termination of
this Agreement.

 

9



--------------------------------------------------------------------------------



 



Section 9.15. Force Majeure. The Eligible Lender Trustee shall not be deemed to
have breached its obligations pursuant to this Agreement if it is rendered
unable to perform such obligations, in whole or in part, by a force outside the
control of the parties hereto (including acts of God, acts of war, fires,
earthquakes, hurricanes, floods and other disasters). The Eligible Lender
Trustee shall diligently perform its duties under this Agreement as soon as
practicable following the termination of such interruption of business.
Section 9.16. Survival. The provisions of this Article IX shall be continuing
and shall survive the termination of this Agreement.

 

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Eligible Lender Trust
Agreement to be duly executed by their respective officers hereunto duly
authorized, as of the day and year first above written.

            ZIONS FIRST NATIONAL BANK,
not in its individual capacity but solely
as the Eligible Lender Trustee hereunder
      By:   /s/ David W. Bata         Name:   David W. Bata        Title:   Vice
President and Trust Officer   

         
 
  Address:    
 
       
 
  1001 Seventeenth Street, Suite 1050
Denver, CO 80202    

            NELNET SUPERCONDUIT FUNDING, LLC,
as the Funding Note Issuer
      By:   /s/ Hannah Smitterberg         Name:   Hannah Smitterberg       
Title:   Assistant Vice President   

         
 
  Address:    
 
       
 
  c/o National Education Loan Network, Inc.,
as Administrator
121 South 13th Street, Suite 201
Lincoln, NE 68505    

              Acknowledged and Agreed with respect to
Section 6.02:    
 
            NATIONAL EDUCATION LOAN NETWORK, INC., as the SPV Administrator    
 
            By:   /s/ Terry Heimes              
 
  Name:   Terry Heimes    
 
  Title:   CFO    
 
            Address:
121 South 13th Street, Suite 201
Lincoln, NE 68505    

 

11